Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Surma Petroleum LLC
d/b/a Hanley Mobil,

Respondent.

Docket No. C-13-677
FDA Docket No. FDA-2013-H-0468

Decision No. CR2819

Date: June 13, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an administrative complaint
(Complaint) against Respondent, Surma Petroleum LLC d/b/a Hanley Mobil, that
alleges facts and legal authority sufficient to justify imposing a $250 civil money
penalty. Respondent did not timely answer the Complaint, nor did Respondent
request an extension of time within which to file an answer. Therefore, I enter a
default judgment against Respondent and assess a civil money penalty of $250.

CTP began this case by filing a copy of the Complaint with the Food and Drug
Administration’s (FDA) Division of Dockets Management and serving the
Complaint on Respondent. The Complaint alleges that Respondent unlawfully
sold tobacco products to minors and failed to verify that the purchaser of tobacco
products was of sufficient age, thereby violating the Federal Food, Drug, and
Cosmetic Act (Act), codified at 21 U.S.C. §§ 301-399d, and its implementing
regulations found at 21 C.F.R. Part 1140. CTP seeks a civil monetary penalty of
$250 for these violations.

On April 25, 2013, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent
should pay the penalty, file an answer, or request an extension of time within
which to file an answer. CTP warned Respondent that, if it failed to take one of
these actions within 30 days, an Administrative Law Judge could issue an initial
decision ordering Respondent to pay the full amount of the proposed penalty,
pursuant to 21 C.F.R. § 17.11.

Respondent has not filed an answer within the time provided by regulation or
timely requested an extension. Pursuant to 21 C.F.R. § 17.11(a), 1am required to
“assume the facts alleged in the complaint to be true, and, if such facts establish
liability under [the Act],” issue a default judgment and impose a civil monetary
penalty. Accordingly, I must determine whether the allegations in the Complaint
establish violations of the Act.

Specifically, CTP alleges that:

e Respondent owns Hanley Mobil, an establishment that sells tobacco
products and is located at 6800 North Hanley Road, Berkeley, Missouri
63134. Complaint § 3.

e¢ On June 5, 2012, an FDA-commissioned inspector observed a violation of
21 C.F.R. § 1140.14(a) for “[s]elling tobacco products to a minor” and a
violation of 21 C.F.R. § 1140.14(b)(1) for “[fJailing to verify the age of a
person purchasing tobacco products by means of photographic
identification containing the bearer’s date of birth[.]” Complaint ¥ 10.

e ‘“[O]n August 2, 2012, CTP issued a Warning Letter to Mobil.” Complaint
410. The letter noted the violations the FDA-commissioned inspector had
observed on June 5, 2012, and explained that Respondent could face a civil
money penalty or other regulatory action it failed to correct the violations.
Complaint § 10. Moreover, CTP explained that the Warning Letter was not
intended to provide an exhaustive list of violations and that Mobil was
responsible for complying with the law. Complaint § 10.

e The manager of Hanley Mobil responded to CTP by telephone on behalf of
Respondent on August 3, 2012. Complaint J 11. The manager informed
CTP that “he would have a meeting to ensure that all employees check
identification carefully.” Complaint J 11. He further explained that “he
would try to ensure that employees are not selling to minors.” Complaint J
ll.

¢ On November 6, 2012, CTP acknowledged in writing that it had received
Respondent’s response and reminded Mobil that it had a continuing duty to
comply with the law. Complaint § 11.

e During a subsequent inspection, FDA-commissioned inspectors
documented an additional violation. Complaint § 1. “Specifically, a person
younger than 18 years of age was able to purchase a package of Newport
Box cigarettes on November 21, 2012, at approximately 4:32 PM CT.”
Complaint § 1.

e CTP informed Respondent on November 30, 2012, of the November 21,
2012, inspection and documented violation through a Notice of Compliance
Check Inspection. Complaint § 2. The Notice warned “that other potential
violations of federal tobacco law may have been observed,” and, if
violations had occurred, FDA could notify Respondent further. Complaint

q2.

Taking these facts as true, I must find, pursuant to 21 C.F.R. § 17.11(a), that
Respondent is liable under the Act. The Act prohibits misbranding of a tobacco
product. 21 U.S.C. § 331(k). A tobacco product is misbranded if sold or
distributed in violation of regulations issued under section 906(d) of the Act,
codified at 21 U.S.C. § 387f(d). 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b).
Those regulations prohibit the sale of “cigarettes or smokeless tobacco to any
person younger than 18 years of age[.]” 21 C.F.R. § 1140.14(a). Those
regulations also require a retailer to “verify by means of photographic
identification containing the bearer’s date of birth that no person purchasing the
[tobacco] product is younger than 18 years of age[.]” 21 C.F.R. § 1140.14(b)(1).

Here, Respondent violated both 21 C.F.R. § 1140.14(a) and (b)(1). First, on June
5, 2012, Respondent unlawfully sold cigarettes to a minor and failed to verify that
the purchaser was of sufficient age. Then, most recently, on November 21, 2012,
Respondent again unlawfully sold cigarettes to a minor. Although the Complaint
alleges that the June 5, 2012, violation occurred at “Mobil,” not at “Hanley
Mobil,” I infer that the two names refer to the same retail outlet. Therefore,
Respondent’s actions and omissions on two separate occasions at the same retail
outlet constitute violations of law for which a civil money penalty is merited.

The regulations require me to impose a civil money penalty in the amount that is
either the maximum provided for by law or the amount sought in the Complaint,
whichever is smaller. 21 C.F.R. § 17.11(a). Respondent has committed a third
violation within a 24-month period, the maximum penalty for which is $500. 21
C.F.R. § 17.2. CTP, however, requested a civil money penalty in the amount of
$250. 21 C.F.R. § 17.2. Therefore, I impose a civil money penalty in the amount
of $250.

/s/
Steven T. Kessel
Administrative Law Judge

